Citation Nr: 1520521	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  12-20 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for bladder cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1971 to May 1994.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Togus, Maine, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
In August 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  
 
In March 2015, the Veteran submitted a claim for temporary total disability rating for his service-connected right shoulder disability.  The Board cannot take original jurisdiction of this claim.  It is referred to the RO for appropriate action.

In January 2015, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board requested a medical expert opinion from the Veterans Health Administration (VHA).  Although the Veteran was not provided a copy of the March 2015 VHA opinion obtained from the request, he is not prejudiced by this given the beneficial outcome of the decision below.


FINDING OF FACT

The Veteran's bladder cancer is related to chemical exposure during service.


CONCLUSION OF LAW

The criteria for service connection for bladder cancer have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for bladder cancer, which he believes is due to exposure to radiation, asbestos, and chemicals as a firefighter during service.

To establish service connection on a direct basis, the evidence must show (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a "nexus" between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009).

As to an in-service injury or event, the Veteran was exposed to burning chemicals and radiation as a firefighter, and jet fuel while working on the flight deck of a naval air carrier.  He served on active duty from March 1971 to May 1994.  He was a firefighter for approximately 14 of his 23 years of service.  During the 1970s and 1980s, the Veteran served as a firefighter in McMurdo Station, Antarctica.  His duties included responding to fires, conducting firefighter training, and deconstructing the McMurdo nuclear power plant.  His other military work was performed on naval aircraft carriers where he launched and recovered aircraft.  He provided competent, credible testimony that, during the course of performing his duties, that he was exposed to a variety of burning chemicals to include JP4 and JP5 jet fuels, motor oil, hydraulic and brake fluid, acetylene and oxygen bottles.  Service treatment records show that the Veteran was hospitalized for mild smoke inhalation in October 1982.  

As to a current disability, the Veteran was diagnosed with bladder cancer on March 29, 2010.

As to the nexus requirement, three physicians opined that the Veteran's current bladder cancer is related to service.

Dr. McGeough opined that it is more likely than not that the Veteran's bladder cancer is related to his exposure to toxic fumes as a firefighter during service.  The rationale was that the Veteran is one of two of his patients that have bladder cancer but no risk factors other than being firefighters.  He explained that he could not find a specific study relating to this issue, but noted that there are numerous references to bladder cancer and firefighters who have no other risk factors. He also explained that the Veteran does not have any other risk factors such as tobacco use. See Dr. McGeough opinions (July 6, 2010 & October 14, 2010).
   
During an August 2014 hearing before the Board, the Veteran read Dr. Curtis' opinion, which states that:
      
I am treating this patient for transitional cell carcinoma of the bladder.  This is a cancer typically seen in patients who smoke cigarettes or other tobacco products.  It is extremely unusual for a patient to be diagnosed with this type of cancer in the absence of a smoking history.  Sometimes it occurs in patients with significant radiation exposure.  It is likely that this patient suffered exposure in either significant smoke or radiation and that one of these exposures are [sic] the likely cause of his bladder cancer.  If the patient had exposure to either or both of these during the time of service, then I believe it is highly likely that this exposure contributed significantly to his disease. 

In a March 2015 VHA opinion, Dr. Schmitt, Chief of the Medical Oncology section of a VA Medical Center, and assistant professor of clinical medicine, opined that it is likely or more likely than not that the Veteran's bladder cancer is related to exposure to jet fuels and firefighter duties during his military service.  Dr. Schmitt explained that a clinical study shows a causal relationship between occupational exposure to aromatic hydrocarbons, which are contained in jet fuels, and male bladder cancer.  He also cited two studies showing significantly increased incidence of bladder cancer in male firefighters compared to other citizens.  He also noted that the Veteran was not a smoker and had no familial risk of cancer.  For these reasons, Dr. Schmitt related the Veteran's bladder cancer to service.

All three medical opinions constitute competent and persuasive medical evidence with respect a nexus to service, which supports the claim.  Significantly, the March 2015 VHA opinion was rendered by an expert in oncology who reviewed the Veteran's file and supported his conclusion with reasoned analysis.  All three medical opinions are afforded significant weight because they are factually accurate, fully articulated, and based on sound reasoning.  

In consideration of this evidence, the Board finds that the Veteran's bladder cancer is related to chemical exposure during service.  Therefore, service connection for bladder cancer is warranted.


ORDER

Service connection for bladder cancer is granted.




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


